ORDER
Respondent moves to dismiss this appeal on the ground that appellant did not timely serve her notice of intent to appeal (NIA). We agree and grant the motion.
Appellant received written notice of the trial court’s order on February 5,1987. On February 13,1987, appellant left the *199NIA with National Mail Services, a private company which takes mail and packages to the United States Post Office for its customers. The postmark shows that the NIA was placed in the United States Mail on February 18, 1987.
Where service by mail is permitted, it is complete when the document is deposited with the United States Postal Service, properly addressed with sufficient postage. Town of Honed Path v. Wright, 194 S. C. 461,9 S. E. (2d) 924 (1940); Walters v. Lauren Cotton Mills, 53 S. C. 155, 31 S. E. 1 (1898).
In our opinion, merely giving the NIA to a third party for mailing does not amount to service on the addressee. Since the NIA was not deposited in the United States Mail until thirteen days after appellant received written notice of the trial court’s order, it was not timely served. Supreme Court Rule 1, § 1A. Thus, the appeal must be dismissed. Mears v. Mears, 287 S. C. 168, 337 S. E. (2d) 206 (1985); Miller v. State, 269 S. C. 113, 236 S. E. (2d) 422 (1977).
It is so ordered.